 1 Robert V. Prongay (SBN 270796)
    rprongay@glancylaw.com
 2 Charles H. Linehan (SBN 307439)
    clinehan@glancylaw.com
 3
   Pavithra Rajesh (SBN 323055)
 4  prajesh@glancylaw.com
   GLANCY PRONGAY & MURRAY LLP
 5 1925 Century Park East, Suite 2100
   Los Angeles, California 90067
 6 Telephone: (310) 201-9150

 7 Facsimile: (310) 201-9160

 8 Counsel for Plaintiff Danielle Carr

 9                              UNITED STATES DISTRICT COURT
10                             NORTHERN DISTRICT OF CALIFORNIA
11

12
   DANIELLE CARR, Individually and On          Case No. 3:20-cv-07625-EMC
13 Behalf of All Others Similarly Situated,
                                               NOTICE OF PUBLICATION OF SEC
14                Plaintiff,                   CLASS ACTION NOTICE
15         v.
16
   ZOSANO PHARMA CORPORATION,
17 STEVEN LO, JOHN P. WALKER, and
   KONSTANTINOS ALATARIS,
18
              Defendants.
19

20

21

22

23

24

25

26

27

28

     NOTICE OF PUBLICATION OF SEC CLASS ACTION NOTICE
     Case No. 3:20-cv-07625-EMC
 1         TO THE CLERK OF THE COURT AND ALL PARTIES AND THEIR ATTORNEYS

 2 OF RECORD:

 3         PLEASE TAKE NOTICE that on October 29, 2020, Plaintiff Danielle Carr caused to be

 4 published via Business Wire a notice advising members of the putative class of the pendency of this

 5 action. A copy of the notice is attached hereto as Exhibit A.

 6 DATED: November 13, 2020                   Respectfully submitted,

 7                                            GLANCY PRONGAY & MURRAY LLP
 8
                                              By: /s/ Pavithra Rajesh
 9                                            Robert V. Prongay
                                              Charles H. Linehan
10                                            Pavithra Rajesh
11                                            1925 Century Park East, Suite 2100
                                              Los Angeles, California 90067
12                                            Telephone: (310) 201-9150
                                              Facsimile: (310) 201-9160
13                                            Email: prajesh@glancylaw.com
14                                            THE LAW OFFICES OF FRANK R. CRUZ
15                                            Frank R. Cruz (SBN 216587)
                                              1999 Avenue of the Stars, Suite 1100
16                                            Los Angeles, CA 90067
                                              Telephone: (310) 914-5007
17
                                              Counsel for Plaintiff Danielle Carr
18

19

20

21

22

23

24

25

26

27

28

     NOTICE OF PUBLICATION OF SEC CLASS ACTION NOTICE
     Case No. 3:20-cv-07625-EMC                                                                          1
EXHIBIT A
ZSAN CLASS ACTION NOTICE: Glancy Prongay & Murray LLP Files
Securities Fraud Lawsuit Against Zosano Pharma Corporation
October 29, 2020 07:51 PM Eastern Daylight Time

LOS ANGELES--(BUSINESS WIRE)--Glancy Prongay & Murray LLP (“GPM”) announces that it has filed a class action
lawsuit in the United States District Court for the Northern District of California captioned Carr v. Zosano Pharma
Corporation, et al., (Case No. 3:20-cv-07625) on behalf of persons and entities that purchased or otherwise acquired
Zosano Pharma Corporation (“Zosano” or the “Company”)(NASDAQ: ZSAN) securities between February 13, 2017 and
September 30, 2020, inclusive (the “Class Period”). Plaintiff pursues claims under Sections 10(b) and 20(a) of the
Securities Exchange Act of 1934 (the “Exchange Act”).


Investors are hereby notified that they have until 60 days from this notice to move the Court to serve as lead plaintiff in
this action.

If you suffered a loss on your Zosano investments or would like to inquire about potentially pursuing claims to recover your
loss under the federal securities laws, you can submit your contact information at
https://www.glancylaw.com/cases/zosano-pharma-corporation/. You can also contact Charles H. Linehan, of GPM at 310-
201-9150, Toll-Free at 888-773-9224, or via email at shareholders@glancylaw.com to learn more about your rights.


Zosano is a clinical stage pharmaceutical company. Its lead product candidate is Qtrypta (M207), a formulation of
zolmitriptan coated onto the Company’s microneedle patch. Its pivotal efficacy trial, called ZOTRIP, began in July 2016. In
December 2019, Zosano submitted its New Drug Application (“NDA”) to the U.S. Food and Drug Administration (“FDA”)
seeking regulatory approval for Qtrypta.


On September 30, 2020, after the market closed, Zosano disclosed receipt of a discipline review letter (“DRL”) from the
FDA regarding its NDA for Qtrypta and stated that approval was not likely. According to the Company’s press release, the
FDA “raised questions regarding unexpected high plasma concentrations of zolmitriptan observed in five study subjects
from two pharmacokinetic studies and how the data from these subjects affect the overall clinical pharmacology section of
the application.” The FDA also “raised questions regarding differences in zolmitriptan exposures observed between
subjects receiving different lots of Qtrypta in the company’s clinical trials.”


On this news, the Company’s share price fell $0.92, or 57%, to close at $0.70 per share on October 1, 2020, on unusually
heavy trading volume.

On October 21, 2020, Zosano disclosed receipt of a Complete Response Letter (“CRL”) from the FDA. As a result of the
previously identified deficiencies, the FDA recommended that Zosano conduct a repeat bioequivalence study between
three of the lots used during development.
On this news, the Company’s share price fell $0.17, or 27%, to close at $0.04440 per share on October 21, 2020, on
unusually heavy trading volume.

The complaint filed in this class action alleges that throughout the Class Period, Defendants made materially false and/or
misleading statements, as well as failed to disclose material adverse facts about the Company’s business, operations, and
prospects. Specifically, Defendants failed to disclose to investors: (1) that the Company’s clinical results reflected
differences in zolmitriptan exposures observed between subjects receiving different lots; (2) that pharmocokinetic studies
submitted in connection with the Company’s NDA included patients exhibiting unexpected high plasma concentrations of
zolmitriptan; (3) that, as a result of the foregoing differences among patient results, the FDA was reasonably likely to
require further studies to support regulatory approval of Qtrypta; (4) that, as a result, regulatory approval of Qtrypta was
reasonably likely to be delayed; and (5) as a result of the foregoing, Defendants’ public statements were materially false
and misleading at all relevant times.


If you purchased or otherwise acquired the Zosano securities during the Class Period, you may move the Court no later
than 60 days from this notice to ask the Court to appoint you as lead plaintiff. To be a member of the Class you need not
take any action at this time; you may retain counsel of your choice or take no action and remain an absent member of the
Class. If you wish to learn more about this action, or if you have any questions concerning this announcement or your
rights or interests with respect to these matters, please contact Charles Linehan, Esquire, of GPM, 1925 Century Park
East, Suite 2100, Los Angeles California 90067 at 310-201-9150, Toll-Free at 888-773-9224, by email
to shareholders@glancylaw.com, or visit our website at www.glancylaw.com. If you inquire by email please include your
mailing address, telephone number and number of shares purchased.


Follow us for updates on LinkedIn, Twitter, or Facebook.


This press release may be considered Attorney Advertising in some jurisdictions under the applicable law and ethical rules.




Contacts
Glancy Prongay & Murray LLP, Los Angeles
Charles H. Linehan, 310-201-9150 or 888-773-9224
1925 Century Park East, Suite 2100
Los Angeles, CA 90067
www.glancylaw.com
shareholders@glancylaw.com


#Hashtags
  #FRAUD          #INVESTORS            #CLASSACTION



$Cashtags
  $ZSAN
 1                       PROOF OF SERVICE BY ELECTRONIC POSTING

 2          I, the undersigned say:

 3          I am not a party to the above case and am over eighteen years old. On November 13, 2020 I

 4 served true and correct copies of the foregoing document, by posting the document electronically to

 5 the ECF website of the United States District Court for the Northern District of California, for receipt

 6 electronically by the parties listed on the Court’s Service List.

 7          I affirm under penalty of perjury under the laws of the United States of America that the

 8 foregoing is true and correct. Executed on November 13, 2020, at Los Angeles, California.

 9

10                                                        s/ Pavithra Rajesh
                                                          Pavithra Rajesh
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
